 1   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C., SBN 00504800
 2   Mark G. Kisicki (CA SBN 150057)
     mark.kisicki@ogletreedeakins.com
 3   Elizabeth M. Soveranez (AZ SBN 024009) admitted pro hac vice
     elizabeth.soveranez@ogletreedeakins.com
 4   2415 E. Camelback Road, Suite 800
     Phoenix, AZ 85016
 5   Telephone: 602.778.3700
     Fax: 602.778.3750
 6
     Mark Schmidtke (IN SBN 1733-45) admitted pro hac vice
 7   mark.schmidtke@ogletreedeakins.com
     56 S. Washington Street, Suite 302
 8   Valparaiso, IN 46383
     Telephone: 219.242.8668
 9   Fax: 219.242.8669
10   Attorneys for Defendants
11   *Counsel for Plaintiffs on the following page
12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15
     ROBIN BERMAN, et al.,
16
                           Plaintiffs,               No. 4:17-cv-01864-HSG
17
            v.
18                                                   STIPULATION AND ORDER TO
     MICROCHIP TECHNOLOGY                            EXTEND DEADLINE FOR
19   INCORPORATED, et al.,                           DEFENDANTS’ RESPONSE TO
                                                     PLAINTIFFS’ MOTION FOR
20                         Defendants.               ATTORNEYS’ FEES AND LITIGATION
                                                     COSTS AND THE DEADLINE FOR
21                                                   PLAINTIFFS’ REPLY

22                                                   Hearing Date:   January 16, 2020
                                                     Time:           2:00 p.m.
23                                                   Courtroom:      2, Floor 4
                                                     Judge:          Hon. Haywood S. Gilliam, Jr.
24
                                                     Action Filed:   April 4, 2017
25

26

27
       STIPULATION AND ORDER TO EXTEND DEADLINE FOR DEFENDANTS’ RESPONST TO PLAINTIFFS’
28      MOTION FOR ATTORNEYS’ FEES AND LITIGATION COSTS AND THE DEADLINE FOR PLAINTIFFS’
                                              REPLY
                                        4:17-cv-01864-HSG
 1   PLAINTIFFS’ COUNSEL:
 2   Michael Rubin (SBN 80618)
     Andrew Kushner (SBN 316035)
 3   ALTSHULER BERZON LLP
 4   177 Post Street, Suite 300
     San Francisco, CA 94108
 5   Telephone: (415) 421-7151
     Facsimile: (415) 362-8064
 6   mrubin@altber.com
     akushner@altber.com
 7
     Cliff Palefsky (SBN 77683)
 8   Keith Ehrman (SBN 106985)
     MCGUINN, HILLSMAN & PALEFSKY
 9
     535 Pacific Avenue
10   San Francisco, CA 94133
     Telephone: (415) 421-9292
11   Facsimile: (415) 403-0202
     cp@mhpsf.com
12   keith@mhpsf.com
13   William B. Reilly (SBN 177550)
     LAW OFFICE OF WILLIAM REILLY
14
     86 Molino Avenue
15   Mill Valley, CA 94941
     Telephone: (415) 225-6215
16   Facsimile: (415) 634-2897
     Email: bill@williambreilly.com
17

18   Attorneys for Plaintiffs
19

20

21

22

23

24

25

26

27
       STIPULATION AND ORDER TO EXTEND DEADLINE FOR DEFENDANTS’ RESPONST TO PLAINTIFFS’
28      MOTION FOR ATTORNEYS’ FEES AND LITIGATION COSTS AND THE DEADLINE FOR PLAINTIFFS’
                                              REPLY
                                        4:17-cv-01864-HSG
                                              2
 1         Plaintiffs Robin Berman, Bo Kang, Khashayar Mirfakhraei, Thang Van Vu, Donna Viera-
 2 Castillo, Girish Ramesh, Patrick Hanley, Ilana Shternshain and Mandy Schwarz (collectively

 3 “Plaintiffs”) filed their Notice of Motion and Motion for Attorneys’ Fees and Litigation Costs

 4 (“Motion”) on November 18, 2019 and noticed the hearing for January 16, 2020 at 2:00 p.m.

 5         Plaintiffs have agreed to extend the deadline for Defendants Microchip Technology
 6 Incorporated (“Microchip”), Atmel Corporation (“Atmel”) and Atmel Corporation U.S. Severance

 7 Guarantee Benefit Program (“Severance Program” and, collectively with Microchip and Atmel,

 8 “Defendants”) to respond to the Motion until Wednesday, December 18, 2019. Defendants have

 9 similarly agreed to extend Plaintiffs’ deadline to file their Reply in support of their Motion to
10 January 9, 2020.

11         Accordingly, the parties respectfully request the Court enter the attached order.
12         Respectfully submitted November 26th, 2019
13                                               OGLETREE, DEAKINS, NASH, SMOAK &
                                                 STEWART, P.C.
14
                                                 By: /s/ Mark G. Kisicki
15                                                    Mark G. Kisicki
                                                      Elizabeth M. Soveranez
16                                                    2415 East Camelback Road, Suite 800
                                                      Phoenix, Arizona 85016
17
                                                      Mark Schmidtke
18                                                    56 S. Washington Street, Suite 302
                                                      Valparaiso, IN 46383
19
                                                      Attorneys for Defendants
20

21                                               ALTSHULER BERZON LLP
22                                               By: s/ Andrew Kushner (with permission)
                                                     Michael Rubin
23                                                   Andrew Kushner
24                                                   ALTSHULER BERZON LLP
                                                     177 Post Street, Suite 300
25                                                   San Francisco, CA 94108

26

27    STIPULATION AND ORDER TO EXTEND DEADLINE FOR DEFENDANTS’ RESPONST TO PLAINTIFFS’
       MOTION FOR ATTORNEYS’ FEES AND LITIGATION COSTS AND THE DEADLINE FOR PLAINTIFFS’
28                                           REPLY
                                       4:17-cv-01864-HSG

                                                     3
 1
                                                     Cliff Palefsky
 2                                                   Keith Ehrman
                                                     MCGUINN, HILLSMAN & PALEFSKY
 3
                                                     535 Pacific Avenue
 4                                                   San Francisco, CA 94133

 5                                                   William B. Reilly
                                                     LAW OFFICE OF WILLIAM REILLY
 6                                                   86 Molino Avenue
                                                     Mill Valley, CA 94941
 7
                                                     Attorneys for Plaintiffs
 8

 9
10
     PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED:
11
        1. Defendants’ Opposition to Plaintiffs’ Motion for Attorneys’ Fees and Litigation Costs shall
12
           be filed no later than December 18, 2019; and
13
        2. Plaintiffs’ Reply in Support of their Motion for Attorneys’ Fees and Litigation Costs shall
14
           be filed no later than January 9, 2020.
15

16   Dated: 11/27/2019                               ____________________________________
                                                     The Hon. Haywood S. Gilliam, Jr.
17                                                   United States District Judge
18

19

20

21

22

23

24

25

26

27    STIPULATION AND ORDER TO EXTEND DEADLINE FOR DEFENDANTS’ RESPONST TO PLAINTIFFS’
       MOTION FOR ATTORNEYS’ FEES AND LITIGATION COSTS AND THE DEADLINE FOR PLAINTIFFS’
28                                           REPLY
                                       4:17-cv-01864-HSG

                                                     4
